On the argument the Chancellor took occasion to observe' that the widow of cestui que trust was in this state entitled to her dower, and that the hasty decisions which gave rise to the rule in the English courts to the contrary were disregarded. Godwin v. Winsmore, 2 Atk. 526.
Chancellor Ridgely. The court below was right:
1. The Robinsons were estopped by their deed to Harris from setting up the mortgage to Evans; they were barred to aver against their own act. Esp.N.P. 457.
2. We recognize Doe ex dem. Bristowe v. Pegge, 1 Term 758, as sound law, notwithstanding its being overruled in the case Doe jex dem. Hodgson v. Staple, 2 Term 684. There was no dispute between Harris and Evans; the latter did not interfere in the suit. Mortgages are, more especially in this state, to be considered' merely in the light of securities for the payment of money; the mortgagee is rarely, if ever, put in possession of the land.